"pER Curiam.
-The testator devised a Negro man and a horse, * to his daughter and her heirs¡ and if she dies -without heirs of her body, then over to the defendant. This is not'good ex-ecutory devise ; the event is too remote upon which the limitation over is to take effect. The argument, that here the event must happen, if at all, in the life time of the Negro, and that so the event is limited to alife in being, has at least the merit ofno* velty to recommend it, but will not bring the case within tile legal limits.
The demurrer must be over-ruledj and the defendant answer.